DETAILED ACTION
This office action is in response to communication filed on 17 August 2021.

Claims 1 – 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5 – 14, and 16 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite monitoring users logged into a meeting, and assigning users to a virtual waiting room separate from that meeting to enable collaboration.  Dependent claims further limit independent claims through functions such as defining user profiles, providing lists of waiting people, and notifying users of meeting start.  The monitoring of users is business relations as this is monitoring work meetings, which is a subset of certain methods of organizing human activity.  Assignment of tasks or groups to people is a mental process, because it is merely making association or judgment about people and categorizing them.  Mental process and certain methods of organizing human activity are defined as abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic computer elements such as a computer-readable storage medium, processor, and memory. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer elements claimed are non-specific and serve as merely a simple application of generic computer technology to an otherwise abstract idea. One could monitor users and assign users in an entirely manual process by making their own decisions. The method claim functionality is not performed by any technology at all, which is further evidence that these claims do not require technology to be performed, only observation and decision making. These claimed computer components appear to describe simple functions of observing and making determinations about data.  This is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d), specifically Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Applicant can remedy this rejection by incorporating the language of claims 3 and/or 15 into all independent claims as they are not rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 6 – 15, and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. 2016/0234264 (hereinafter, Coffman).

Regarding claim 1, Coffman teaches a non-transitory computer-readable storage medium having computer-readable code stored thereon for programming at least one processor to perform steps (Claim 27, “A non-transitory computer readable storage media storing instructions that, when executed by a processor, cause the processor”) of: monitoring users logging into a collaboration service for a corresponding online meeting; and assigning a plurality of the users to a virtual waiting room, separate from any corresponding online meeting, in advance of their corresponding online meeting to enable collaboration in the virtual waiting room (¶ 33, “With the manual instantiation of the virtual waiting room, the room owner could realize that the second meeting will be starting soon and set an “open waiting room” indication so that the waiting room will be used for any attendees that join the virtual meeting room from that time onward. An explicit notification informs attendees to wait and they will be automatically entered into the meeting room (from the virtual waiting room) when the previous meeting ends. They do not have to retry to join the second meeting.”) (¶ 34, “At 215, the meeting room owner is given the option of having the waiting room automatically open X (e.g., 5) minutes before the start of a planned meeting. The meeting room owner can select the value for X, and this information is stored at 220 by the meeting server. With this configuration, the virtual waiting room automatically opens X minutes before the start of the planned meeting and any attendees that join the meeting room from that point onward are directed into the virtual waiting room.”).

Regarding claim 2, Coffman teaches the non-transitory computer-readable storage medium of claim 1, wherein the steps further include notifying the plurality of users when their corresponding online meeting has started (¶ 37, “the room owner can signal the server to let the people in the virtual waiting room enter virtual meeting room for the next meeting (meeting 2). They enter as usual and the next meeting starts.”) (¶ 57, “The host may also prompted to message the attendees with an expected start time (like “running over, meeting starting in 2 minutes”)”).

Regarding claim 3, Coffman teaches the non-transitory computer-readable storage medium of claim 1, wherein the steps further include providing a split screen view between the virtual waiting room and a corresponding online meeting for a user of the plurality of users when the corresponding online meeting begins (¶ 51, “Thus, FIG. 7D illustrates an example in which the waiting attendees may be placed in a virtual waiting room that has all the capabilities of the virtual meeting room—they can see, and hear each other for example. A splash screen and an on-screen reminder may be presented to explain that the meeting has not yet started but attendees can interact as they would expect in a virtual meeting room.”) (see Fig. 7D for split screen capability).

Regarding claim 6, Coffman teaches the non-transitory computer-readable storage medium of claim 1, wherein the assigning is based on a profile of each of the plurality of users (¶ 40, “if a person who is in the senior leadership of an organization or the “boss” of the meeting owner joins a meeting room while another meeting is in-progress, the meeting server would recognize the importance of such persons and automatically place them in the virtual meeting room, and present a notification (audio or text) only to the meeting room owner in the existing meeting, the notification indicating that persons of high importance (perhaps including their names) have joined and are in the virtual waiting room.”) (Examiner note: senior leadership or “boss” is a profile identifier).

Regarding claim 7, Coffman teaches the non-transitory computer-readable storage medium of claim 6, wherein the steps further include tracking the assigning of the plurality of users; and utilizing the tracking for future assignments (¶ 18, “A determination is made, based on configurations set by the virtual meeting room owner, whether to connect the attendee to a virtual waiting room. The attendee is connected to the virtual waiting room in accordance with the configurations set by the virtual meeting room owner.”).

Regarding claim 8, Coffman teaches the non-transitory computer-readable storage medium of claim 6, wherein the steps further include obtaining data related to interaction of the users, wherein the interaction is via email or other electronic communication mechanisms (¶ 49, “the attendees may have the ability to chat with each other, as shown at reference numeral 525.”); and utilizing the data related to interaction of the users, for the assigning (¶ 50, “a configuration may be set to enable full (audio, video and content sharing) interaction between attendees in the virtual waiting room while waiting for the meeting owner to end a meeting in-progress in the virtual meeting room. This allows the persons who are connected to the virtual waiting room to begin conducting business amongst themselves. Once the meeting room owner joins, all of the attendees in the virtual waiting room are seamlessly moved into the virtual meeting room, with all functions (recording, content sharing, video, audio) that were ongoing on the virtual waiting room continuing, uninterrupted, in the virtual meeting room.”).

Regarding claim 9, Coffman teaches the non-transitory computer-readable storage medium of claim 6, wherein the profile includes a job function (¶ 40, “if a person who is in the senior leadership of an organization or the “boss” of the meeting owner joins a meeting room while another meeting is in-progress, the meeting server would recognize the importance of such persons and automatically place them in the virtual meeting room, and present a notification (audio or text) only to the meeting room owner in the existing meeting, the notification indicating that persons of high importance (perhaps including their names) have joined and are in the virtual waiting room.”) (Examiner note: senior leadership or “boss” is a job function of supervisor or management).

Regarding claim 10, Coffman teaches the non-transitory computer-readable storage medium of claim 1, wherein the steps further include providing a list of people in the virtual waiting room to a user to allow the user to request the virtual waiting room (¶ 18, “FIG. 8 illustrates a user interface presented to a meeting room owner during an in-progress meeting and including a notification of the number and names of attendees in the virtual waiting room”) (¶ 48, “At 440, a configuration may be set to display a roster/list of the attendees/invitees who are in the virtual waiting room. This may be useful so that people can see who else has already joined a planned meeting and is waiting in the virtual waiting room.”).

Regarding claim 11, Coffman teaches the non-transitory computer-readable storage medium of claim 1, wherein the steps further include providing a meeting host for a corresponding online meeting a list of the plurality of users currently in virtual waiting rooms (¶ 57, “The meeting room owner/host may be notified that people are arriving and waiting by a second active presence screen on their display. The host may also prompted to message the attendees with an expected start time (like “running over, meeting starting in 2 minutes”). This can be implemented using an Extensible Messaging and Presence Protocol (XMPP) messaging infrastructure. The host may be presented with a user interface control, shown at reference numeral 560, to bring attendees in the virtual waiting room into the virtual meeting room which results in the temporary virtual meeting room resources being returned to the system.”) (¶ 40, “present a notification (audio or text) only to the meeting room owner in the existing meeting, the notification indicating that persons of high importance (perhaps including their names) have joined and are in the virtual waiting room.”).

Regarding claim 12, Coffman teaches the non-transitory computer-readable storage medium of claim 1, wherein the steps further include providing the plurality of users in the virtual waiting room an option to schedule a future meeting based on their availability (¶ 36, “At 240, the server receives the predetermined time from the meeting room owner at which to open the waiting room, and stores this information. This could be integrated with an existing calendar scheduler. The meeting room uses a pre-specified time before the time of next meeting to automatically open the waiting room for attendees.”).

Regarding claims 13 and 20, the claims recite substantially similar limitations to claim 1.  Therefore, claims 13 and 20 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 14, the claim recites substantially similar limitations to claim 2.  Therefore, claim 14 is similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claim 15, the claim recites substantially similar limitations to claim 3.  Therefore, claim 15 is similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claim 17, the claim recites substantially similar limitations to claim 6.  Therefore, claim 17 is similarly rejected for the reasons set forth above with respect to claim 6.

Regarding claim 18, the claim recites substantially similar limitations to claim 10.  Therefore, claim 18 is similarly rejected for the reasons set forth above with respect to claim 10.

Regarding claim 19, the claim recites substantially similar limitations to claim 11.  Therefore, claim 19 is similarly rejected for the reasons set forth above with respect to claim 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Coffman in view of U.S. P.G. Pub. 2006/0182249 (hereinafter, Archambault).

Regarding claim 4, Coffman teaches the non-transitory computer-readable storage medium of claim 3, but does not teach the use of a doorway.  However, in the analogous art of virtual meetings, Archambault teaches wherein the split screen includes a doorway view where the corresponding online meeting is shown in the doorway (¶ 14, “The meeting organizer and presenters can do the equivalent of opening the lobby door and selectively granting access to the meeting to individual users in the lobby--i.e., lobby visitors. The meeting lobby can be easily set up by the meeting organizer and easily entered by the attendees and visitors, and allows the organizer and presenters to conduct meetings without the need to send out invitations to attendees.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the virtual lobby door of Archambault with virtual meeting entry of Coffman.  This combination would have yielded a predictable result because Coffman already allows users to see content from the meeting they are entering, and Archambault just adds a door as a method of performing that step of content viewing and entry to the virtual meeting.  Adding a door is a mere design choice for the functionality of entering a meeting from a waiting space virtually found in both references.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman in view of U.S. P.G. Pub. 2014/0222907 (hereinafter, Seligmann).

	
Regarding claim 5, Coffman teaches the non-transitory computer-readable storage medium of claim 1, but does not teach users waiting for different meetings,  However, in the analogous art of virtual meetings, Seligmann teaches wherein some or all of the plurality of the users assigned to the virtual waiting room are waiting for different corresponding online meetings (¶ 10, “The virtual world manager may have lobbies and open places as well as closed and "locked" places designated for different meetings with human moderators and access codes.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the general or open lobby for different meetings of Seligmann with virtual waiting rooms of Coffman.  This combination would have yielded a predictable result because Coffman discloses lobbies or waiting areas in detail, and Seligmann merely adds the ability for people from multiple meetings to gather in one virtual space to wait for their meetings to begin.

Regarding claim 16, the claim recites substantially similar limitations to claim 5.  Therefore, claim 16 is similarly rejected for the reasons set forth above with respect to claim 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3683